DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request filed September 8, 2020 was granted on October 8, 2020.   Therefore, this application is accorded special status.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-23 and 28-30) in the reply filed on January 20, 2021 is acknowledged.
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.
Claims 1-23 and 28-30 are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed September 8, 2020 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-23 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 1, recites that the vector genome comprises a first AAV ITR.  Claim 1, from which claim 12 depends, recites that the vector genome comprises an AAV inverted terminal repeat (ITR).  Is the first AAV ITR of claim 12 the same as the AAV ITR of claim 1, or is this an additional ITR.
Claims 13-23 depend from claim 12, and are therefore included in this rejection.
Claim 13, lines 1-2, recites that the vector genome comprises a first AAV ITR.  Claim 1, from which claim 13 ultimately depends, recites that the vector genome comprises an AAV inverted terminal repeat (ITR).  Is the first AAV ITR of claim 13 the same as the AAV ITR of claim 1, or is this an additional ITR.
At claim 14, lines 1-2, it is not clear what is meant by “a portion” of the apolipoprotein HCR enhancer.  How much of the enhancer is required in order for the apolipoprotein HCR enhancer to function as required?
Claim 15 depends from claim 14, and is therefore included in this rejection.

At claim 16, lines 1-2, it is not clear what is meant by “a portion” of the human alpha-1-antitrypsin gene promoter.  How much of the promoter is required in order for the alpha-1-antitrypsin gene promoter to function as required?
Claim 17 depends from claim 16, and is therefore included in this rejection.
At claim 17, lines 1-2, it is not clear what is meant by “a portion” of the nucleic acid sequence of SEQ ID NO: 15.  How much of SEQ ID NO: 15 must be present in order for the sequence to function as required.
Claim 20, line 1, recites that the vector genome comprises a first AAV ITR.  Claim 1, from which claim 20 ultimately depends, recites that the vector genome comprises an AAV inverted terminal repeat (ITR).  Is the first AAV ITR of claim 20 the same as the AAV ITR of claim 1, or is this an additional ITR.
At claim 23, line 3, it is not clear what is meant by “a portion” of the apolipoprotein HCR enhancer.  How much of the enhancer is required in order for the apolipoprotein HCR enhancer to function as required?
At claim 23, line 4, it is not clear what is meant by “a portion” of the human alpha-1-antitrypsin gene promoter.  How much of the promoter is required in order for the alpha-1-antitrypsin gene promoter to function as required?
Claim 23, lines 4-5, recites that the vector genome comprises a first AAV ITR.  Claim 1, from which claim 23 ultimately depends, recites that the vector genome comprises an AAV inverted terminal repeat (ITR).  Is the first AAV ITR of claim 20 the same as the AAV ITR of claim 1, or is this an additional ITR.

At claim 30, lines 5-7, it is not clear if the Padua mutation is encompassed by the limitation of the variant that is at least 99% identical to the human FIX protein encoded by SEQ ID NO: 10.  For purposes of examination, the Padua mutation is interpreted as being a FIX variant that is at least 99% identical to the human FIX protein encoded by SEQ ID NO: 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Manno et al. (12(3) Nature Medicine 342-347 (2006)).
Manno discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX (abstract).  Manno discloses an expression cassette that includes the alpha-1-antitrypsin promoter, the apolipoprotein enhancer, the Factor IX cDNA sequence, which is interrupted by an intron, a polyadenylation signal, and inverted terminal repeats (ITRs) at the 5’ and 3’ ends of the cassette (Figure 1a).  Manno discloses that the vector genome is encapsidated in an AAV capsid (page 346, paragraph bridging columns 1 and 2).  
Manno fails to disclose or suggest that the Factor IX has at least 80% identity with SEQ ID NO: 10, and encodes the same human FIX protein as SEQ ID NO: 10.
However, Manno clearly discloses a sequence that encodes human FIX in an encapsidated AAV vector.  Because the claim encompasses a sequence that encodes for human FIX, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that Manno’s vector encodes a human FIX protein that is encompassed by the instant claims.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (123(20) Blood 3195-3199 (March 17, 2014)).
Nair discloses a recombinant adeno-associated viral vector (rAAV) that expresses human Factor IX and human Factor IX Padua (abstract).  Nair discloses an expression cassette that includes a promoter, the Factor IX sequence or the Factor IX Padua sequence, an intron, a polyadenylation signal, and inverted terminal repeats at the 5’ and 3’ ends of the cassette (ITR) (Figure 2).  Nair discloses that the vector genome is encapsidated in an AAV capsid (page 3195, paragraph bridging columns 1 and 2).  
Nair fails to disclose or suggest that the Factor IX has at least 80% identity with SEQ ID NO: 10, and encodes the same human FIX protein as SEQ ID NO: 10.
However, Nair clearly discloses sequences that encode human FIX and human FIX Padua in an encapsidated AAV vector.  Because the claim encompasses a sequence that encodes for human FIX, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that Nair’s vector encodes a human FIX protein that is encompassed by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 24-36, and 40-64 of U.S. Patent No. 10, 799,566. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘566 patent and the instant application claim recombinant adeno-associated virus (AAV) vectors comprising an encapsidated vector genome that includes an AAV inverted terminal repeat (ITR) and a nucleic acid sequence encoding a human Factor IX (FIX)) that is at least 70% identical to SEQ ID NO: 10, has reduced CpG dinucleotides compared to the wild-type FIX sequence, but that encode the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636